Citation Nr: 1507517	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  14-07 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for lumbosacral degenerative disc disease, spondylolisthesis, and arthritis.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a left shoulder disorder.

(The issues of entitlement to service connection for residuals of a head injury, to include headaches, dizziness, and bilateral eye problems; bilateral hearing loss; tinnitus; and entitlement to an effective date earlier than May 19, 2009 for the grant of service connection for an acquired psychiatric disorder, to include adjustment disorder, anxiety disorder, and claimed posttraumatic stress disorder (PTSD) are subjects of a separate decision.)



REPRESENTATION

Appellant represented by:	Tommy D. Klepper, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to April 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  A February 2012 decision denied entitlement to service connection for lumbosacral degenerative disc disease, spondylolisthesis, and arthritis (a low back disability).  A June 2013 decision denied service connection for neck, right shoulder, and left shoulder disorders.

In September 2014, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that each of his claimed disabilities was caused by an August 1957 motor vehicle accident during military service.  He testified in September 2014 that after the accident he went to an emergency room at a private hospital and was advised to see a military doctor.  He stated that he traveled from Plainview, Texas back to Amarillo, Texas and went to sick call the next day, at which time he was admitted to the Amarillo Air Force Base Hospital for psychiatric treatment.  He related that he was hospitalized for one week, released on leave for one week, and received in-patient psychiatric treatment for one additional week upon his return.  He testified that his "injuries appeared to be mostly psychological and emotional" and did not recall having any x-rays for his neck, shoulders, or back.  His attorney also argued on his behalf that due to a claimed head injury, it may be difficult for the Veteran to remember some of his conditions.

The Veteran's service treatment records are associated with the claims file.  However, the AOJ should request from the Service Department any records of in-patient hospitalization from the Amarillo, Texas Air Force Base Hospital, including evaluation or treatment for mental health problems that may be maintained separately from his other service treatment records.  Such records may contain information pertinent to the orthopedic claims on appeal.

In addition, it appears from the record that outstanding post-service treatment records also exist that may support the Veteran's claims.  For example, when he established care in the VA system in November 2012, he reported that his private physician was Dr. R. Westcot in Lindsey, Oklahoma.  He also testified that he continued to receive treatment from his private chiropractor K. Ellison, D.C.  The AOJ should obtain outstanding private and VA treatment records.

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ is advised that the following directives are nearly identical to the directives set forth in the separate decision regarding the issues of service connection for residuals of a head injury, bilateral hearing loss, tinnitus, and an earlier effective date for the grant of service connection for a psychiatric disorder.  Therefore, the AOJ is advised to review the two remand decisions together to avoid duplication of action.  

2.  Request from the Service Department any active duty records of hospitalization at the Amarillo, Texas Air Force Base Hospital, including all mental health records that may be maintained separately from the Veteran's service treatment records.  Such records may include information to support the orthopedic claims on appeal.

3.  The AOJ should obtain ongoing treatment records from the Oklahoma City VA Medical Center (VAMC) and related clinics dating since December 2013.  

4.  The AOJ should ask the Veteran to submit the following treatment records, or to complete and return an Authorization and Consent to Release Information to allow VA to obtain those records on his behalf: 
a) All available treatment records from Dr. R. Westcot in Lindsey, Oklahoma since the date care was established to the present.
b) All available records of evaluation and treatment from K. Ellison, D.C., since the date care was established and prior to January 2011 and from January 2012 to the present.

All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran or determines that any records are unavailable, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard to allow him the opportunity to obtain and submit those records for VA review.

5.  After undertaking any other development deemed appropriate, to include consideration as to whether any VA examination and medical opinion is warranted, and ensuring that the requested actions are completed, the AOJ should readjudicate the claims for service connection for low back, neck, and right and left shoulder disorders.  If any benefit sought is not granted in full, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




